Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00165-CV

                  ESTATE OF LINDA JEAN WHETSTONE, DECEASED

                           On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. PR-17-00142-3

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on November

28, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE